DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 07/19/2022, are acknowledged and entered.  No claims have been cancelled or newly added.  
Claims 1-34 are pending.
Claims 16-34 remain withdrawn from consideration because they are directed to non-elected subject matter.
Claims 1-15 are presently under examination on their merits.

Status of Rejections Set Forth in the February 1, 2022 Non-Final Office Action
In reply to the rejection of claims 1 and 3-15 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a subject “...a composition comprising: a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base, and combinations thereof...”, as set forth at p.3-5 of the previous Office Action dated February 1, 2022, Applicant now amends claim 1 to recite the composition comprises “…about 0.1% to about 80% by weight of cannabinoids, or a blend of cannabinoids; and about 5% to about 25% of a gum base…”. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-7, 9-12, and 14-15 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity”, as set forth at p.5-6 of the previous Office Action dated February 1, 2022, Applicant now amends claim 1 to recite a method of “…modulating mitogen-activated protein (MAP) kinase activity or levels in a subject in need thereof…” and claim 11 to recite a method of “treating or alleviating pain in a subject”.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 5-6 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a subject “a cannabinoid or derivatives thereof, as set forth at p.6-7 of the previous Office Action dated February 1, 2022, Applicant now amends claim 5 to delete the phrase “derivatives thereof”.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1-15 under 35 U.S.C. §112, 1st Paragraph as not being enabled for a) relieving, i.e., causing regression of, or preventing “diseases or disorders associated with abnormal mitogen-activated protein (MAP) kinase activity or levels” generally and/or b) preventing neuroinflammatory diseases or disorders, migraines, epilepsy, neuropathic pain, general pain, joint pain, or head trauma, as set forth at p.7-17 of the previous Office Action dated February 1, 2022, Applicant now amends claim 1 to recite a method of “…modulating mitogen-activated protein (MAP) kinase activity or levels in a subject in need thereof…” and claim 11 to recite a method of “treating or alleviating pain in a subject”.  Accordingly, the rejection is withdrawn. 
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 1, 3-4, and 7-10 as being anticipated by NEERGAARD ET AL. (US 2019/0060229 A1), as set forth at p.19-21 of the previous Office Action dated February 1, 2022, Applicant now amends claim 1 to require “about 5% to about 25% of a gum base”.  Neergaard et al. teach the gum base in the medicinal gums taught therein is present in an amount of 30-75% by weight of the chewing gum.  Accordingly, the rejection is withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new ground of rejection necessitated by Applicants’ amendments to claim 1. Specifically, Applicant now amends claim 1 to recite a method of “…modulating mitogen-activated protein (MAP) kinase activity or levels in a subject in need thereof…”.  A person of ordinary skill in the art would not be reasonably apprised of the scope of subjects encompassed by the claims because it is not clear what subjects, out of all subject that exist, are in need of “…modulating mitogen-activated protein (MAP) kinase activity or levels…”
By definition, “modulating” broadly encompasses maintaining, increasing, and/or decreasing mitogen-activated protein (MAP) kinase activity or levels.  As such, regardless of a subject’s initial mitogen-activated protein (MAP) kinase activity or levels, all subjects could reasonably be construed as being in need of “modulating” their MAP kinase activity or levels.
While Applicants disclose some diseases/disorders purported to be “associated with” abnormal MAP kinase activity or levels, the claims do not recite or require modulating abnormal MAP kinase activity or levels in a subject, thus rendering the claims unclear whether such abnormal MAP kinase activity or levels are required to be present in the claimed subject “in need thereof”.

Claims 11-15
Claims 11-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new ground of rejection necessitated by Applicants’ amendments to claim 11.  Specifically, Applicants have amended claim 11 to recite a composition where the recited penultimate and final components are now separated by the word “or”.  This renders the claims entirely unclear what, exactly, is required to be present in the claimed composition because the word “or” implies that only one of the recited components need be present.  Compare, for example, the following compositions:
Composition A comprising A, B, C, and D
Composition B comprising A, B, C, or D
Clearly, Composition A requires all of A, B, C, and D to be present.  Composition B, in contrast, only requires the presence of one or A, B, C, or D.
	Such is the case in Applicants’ amended claim 11, which recites administering a composition comprising:
about 0.1% to about 20% by weight of a cannabinoid or derivatives thereof,
about 10% to about 80% by weight of a sugar, sugar blend, sugar alcohol, or a blend of
sugar alcohols, or combinations thereof,
about 5% to about 25% of a gum base,
about 1% to about 20% by weight of flavoring,
about 0.1% to about 10% by weight of tableting lubricants and powder flow agents, or
about 0.01% to about 2% by weight of intensive sweeteners,
and combinations thereof.
	Furthermore, “and combinations thereof” at the end of the recited list of components also implies that only one listed component is required to be present in the composition but that “combinations” of the listed components are also encompassed by the claims.
	The Examiner suggests amending claim 11 to delete the word “or” and replace it with the word “and” and to delete “and combinations thereof” such that the recited composition clearly comprises:
	about 0.1% to about 20% by weight of a cannabinoid or derivatives thereof,
about 10% to about 80% by weight of a sugar, sugar blend, sugar alcohol, or a blend of
sugar alcohols, or combinations thereof,
about 5% to about 25% of a gum base,
about 1% to about 20% by weight of flavoring,
about 0.1% to about 10% by weight of tableting lubricants and powder flow agents, and
about 0.01% to about 2% by weight of intensive sweeteners.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  This is a new ground of rejection necessitated by Applicants’ amendments to claim 1, from which claim 8 depends. Specifically, Applicant now amends claim 1 to recite a method of “…modulating mitogen-activated protein (MAP) kinase activity or levels in a subject in need thereof…”. Claim 8, which directly depends from claim 1, recites the limitation “…wherein a disease or disorder associated with abnormal mitogen-activated protein (MAP) kinase activity or levels comprises: neuroinflammatory diseases or disorders, migraines, epilepsy, neuropathic pain, general pain, joint pain, head trauma or combinations thereof.”
Claim 8 fails to further limit claim 1 from which it depends because claim 1 does not recite or require treating “a disease or disorder associated with abnormal mitogen-activated protein (MAP) kinase activity or levels”. As such, that the diseases or disorders recited in claim 8 are associated with abnormal mitogen-activated protein (MAP) kinase activity or levels has no bearing whatsoever on further limiting the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims literally encompass embodiments falling outside the scope of Applicants’ disclosure, thus introducing New Matter into the claims.  
Specifically, claim 1 has been amended to delete recitation of a composition comprising: a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base, and combinations thereof such that the composition now only requires the presence of “…about 0.1% to about 80% by weight of cannabinoids, or a blend of cannabinoids; and about 5% to about 25% of a gum base…”. There is absolutely no description in the as filed disclosure of compositions that comprise only “…about 0.1% to about 80% by weight of cannabinoids, or a blend of cannabinoids; and about 5% to about 25% of a gum base…” as recited in amended claim 1.
	Similarly, Applicants have amended claim 11 to recite a composition where the recited penultimate and final components are now separated by the word “or”, thus now encompassing compositions that only require the presence of only one of the recited elements.  Such compositions too are not described in the as filed disclosure. For example, nowhere do Applicants disclose or describe a composition comprising only “about 5% to about 25% of a gum base” or only “about 0.1% to about 10% by weight of tableting lubricants and powder flow agents” as now encompassed by amended claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN DAMME ET AL. (US 2011/0097283 A1; Published Apr. 28, 2011) (Cited by Applicants in IDS filed 06/14/2021).
This is a maintained rejection that now also includes amended claims 11-15, which as amended only require the presence of any one or more the recited components.
Van Damme et al. teach chewing gum compositions comprising 0.01 to 15% by weight of a cannabinoid or derivative thereof. See Abstract (“[t]he present invention relates to a chewing gum composition comprising 0.01 to 15% by weight a cannabinoid or a derivative thereof…”). Also see Claim 2 (“…wherein the chewing composition comprises 0.01 to 15% by weight a cannabinoid or a derivative thereof, based on the total weight of the chewing gum composition”).
The chewing gums comprise a gum base. See [0019] (“[t]he chewing gum composition comprising the cannabinoid or the derivative thereof further comprises a gum base as is commonly used in chewing gum formulations that are commercially available and accepted by the consumer”). The gum base is present in amounts of about 25 to about 85% by weight. See [0023] (“[t]he gum base is normally present in the chewing gum composition…in an amount of about 25 to about 85% by weight…about 30 to about 80% by weight…about 40% to about 80% by weight…about 50 to about 80% w/w, based on the total weight of the chewing gum composition”).
The chewing gums further comprise flavoring agents and sweetening agents. See [0028] (“[t]he chewing gum composition according to the present invention preferably further comprises a component selected from the group of flavouring agents, sweetening agents, buffering agents, antioxidants, pharmaceutically acceptable excipients and mixtures thereof”). Also see Claims 4 and 5 (“…wherein the chewing gum composition comprises a flavouring agent”; “…wherein the chewing gum composition comprises a pharmaceutically acceptable sweetening agent”).
Flavoring agents are present in amounts of about 0.5 to about 12% by weight. See [0029] (“[t]he chewing gum composition preferably comprises a flavouring agent…in an amount of about 0.5 to about 12% by weight…about 1 to about 10% by weight…about 1.5 to about 9% by weight…about 2 to about 8% by weight, based on the total weight of the chewing gum composition”).
As per Claims 2-3 and 7, sweeteners include sugar alcohols including xylitol, sorbitol and/or isomalt or artificial sweeteners such as e.g. aspartame, sucralose, acesulfame potassium or saccharin in amounts of preferably about 5 to about 35% by weight, yet even more preferably about 10 to about 35% by weight, even yet more preferably about 15 to about 35% by weight. See [0030].
Van Damme et al. teach a chewing gum comprising:

    PNG
    media_image1.png
    175
    406
    media_image1.png
    Greyscale

See Example 1.
	Van Damme et al. teach administering the chewing gum compositions taught therein to a subject for the treatment or alleviation of pain, including chronic pain. 

    PNG
    media_image2.png
    164
    403
    media_image2.png
    Greyscale

See Claims 12-14.

Response to Arguments
	Applicants assert that Van Damme et al. requires the inclusion of tetrahydrocannabinol (THC).  Applicants assert that “Applicant’s compositions do not include THC”.  In support of this assertion, Applicants argue the cannabinoids disclosed by Applicants are extracted from hemp oil.  Applicants also argue that van Damme et al. require a gum base of 25%-80% that allegedly contains “more than basic gum base”.  In contrast, Applicants assert they use “25% or less of gum base” that is allegedly “the FDA approved real gum base”.  Applicants assert the Van Damme et al. discusses the alleviation of pain results from oral or cranio-maxillofacial surgery and/or disorders.  Applicants assert that their treatment of pain is broader as a result of neuropathic issues and not as a result of surgery.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cannabinoids are extracted from Hemp oil and therefore exclude THC and/or the gum base “the FDA approved real gum base” and/or Applicant’s treatment of pain is broader as a result of neuropathic issues) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claims literally recite “about 0.1% to about 80% by weight of cannabinoids, or a blend of cannabinoids”, which clearly includes the cannabinoid tetrahydrocannabinol (THC).  The claims literally recite “about 5% to about 25% of a gum base”, which places no limitations whatsoever on the source of the gum base or other components the gum base might contain and clearly includes 25% of gum base as taught in van Damme et al. Finally, the claims literally recite “treating or alleviating pain”, which clearly includes pain resulting from oral and cranio-maxillofacial surgery. 
Accordingly, every argument/assertion proffered by Applicants in response to this rejection is based on purported limitations that are not actually recited by or required by the rejected claims.  For this reason, the rejection is maintained.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHANGOER ET AL. (US 2017/0312261 A1; Published Nov. 2, 2017; Filed Apr. 23, 2017; Effectively Filed Apr. 27, 2016) (Cited by Applicants in IDS filed 06/14/2021).
Changoer et al. teach a chewing gum composition comprising cannabinoids or derivatives thereof and nicotine in the form of nicotine polacrilex. See Abstract; [0010].
Changoer et al. teach the chewing gum composition comprises, based on the total weight of the composition:
0.1 to 1% by weight of at least one cannabinoid;
0.3 to 1% by weight of nicotine polacrilex;
25 to 95% by weight of a gum base;
1 to 10% by weight of at least one flavoring agent selected from the group consisting of peppermint, cinnamon, watermelon, and spearmint; and
1 to 35% by weight of at least one sweetening agent selected from the group consisting of isomalt, sorbitol, stevia, maltitol, and xylitol.
See [0011]-[0016]; Claim 1.
	The chewing gums can further comprise lubricants such as silicon dioxide or magnesium stearate. See [0027]-[0028].
	The chewing gums are administered to a subject to treat or alleviate tobacco smoking concurrent with cannabis smoking. See [0031] and [0033]; Claims 16-19.
	Specifically, Changoer et al. teach the following chewing gum that anticipates the compositions of Claims 1-6 and 11-12 (Example 1):

    PNG
    media_image3.png
    55
    288
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    283
    media_image4.png
    Greyscale

This chewing gum comprises 0.5% cannabinoids (CBD), 62% by weight of “a sugar, sugar blend, sugar alcohol, or a blend of sugar alcohols, or combinations thereof” [Isomalt, Sorbitol, Maltitol, and Xylitol], 24.5% gum base, 8% flavorings [Peppermint and Spearmint], 2.4% lubricants and powder flow agents [magnesium stearate and silicon dioxide], and 1.05% intensive sweetener [Stevia].
	As to Claim 7, the claim only further limits the sugar or sugar blend of Claim 1 to the specific sugars recited in Claim 7 but does not limit Claim 7 to a composition comprising a sugar or sugar blend.
	As Changoer et al. teach administering the compositions taught therein to a mammal to treat or alleviate tobacco smoking in a mammal in need thereof, Changoer et al. anticipates the claimed “…modulating mitogen-activated protein (MAP) kinase activity or levels in a subject in need thereof…”, which does not require the subject actually have any particular disease or disorder.  

Response to Arguments
	Applicants assert that Changoer et al. requires both nicotine polacrinex and cannabinoids.  Applicants allege that the gum base utilized is not consistent with the definition of gum base as outlined by the FDA.  Applicants assert they use “the actual gum base as defined by FDA to manufacture its own gum powder”. 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the gum base “as defined by the FDA”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claims literally recite “about 5% to about 25% of a gum base”, which places no limitations whatsoever on the source of the gum base or other components the gum base might contain.  Further, that Changoer et al. requires both nicotine polacrinex and cannabinoids is completely immaterial as the claims do not preclude the presence of nicotine polacrinex. 
Accordingly, every argument/assertion proffered by Applicants in response to this rejection is based on purported limitations that are not actually recited by or required by the rejected claims.  For this reason, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over CanChew Biotechnologies CBD-Infused Chewing Gum (https://www.medicaljane.com/2013/08/30/canchew-biotechnologies-cbd-infused-chewing-gum/, August 30, 2013) (Cited by Applicants in IDS filed 06/14/2021), VAN DAMME ET AL. (US 2011/0097283 A1; Published Apr. 28, 2011) (Cited by Applicants in IDS filed 06/14/2021), CHANGOER ET AL. (US 2017/0312261 A1; Published Nov. 2, 2017; Filed Apr. 23, 2017; Effectively Filed Apr. 27, 2016) (Cited by Applicants in IDS filed 06/14/2021), and NEERGAARD ET AL. (US 2019/0060229 A1; Published Feb. 28, 2019; Filed Oct. 7, 2015), and as further evidenced by HYRUP ET AL. (Expert Opin. Drug Deliv. (2005) 2(5):927-933).
	The claims require administering to a subject in need “…modulating mitogen-activated protein (MAP) kinase activity or levels in a subject in need thereof…” a composition comprising about 0.1% to about 80% by weight of cannabinoids or a blend of cannabinoids and about 5% to about 25% of a gum base. See Claim 1.  In some embodiments, the method is for alleviating pain.  See Claim 11. Dependent claims require particular weight percentage ranges of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, or combinations thereof, a gum base, flavorings, tableting lubricants and powder flow agents, and/or intensive sweeteners.
	CanChew Biotechnologies CBD-Infused Chewing Gum teaches CanChew™ Gum is a non-psychoactive, all natural gum infused with cannabidiol (CBD) that will be designed to treat pain and other medical disorders with the use of cannabinoid infused products. Using patented and proprietary technology, CanChew infuses each piece of gum with 50 mg hemp oil containing 10 mg of cannabidiol (CBD) a composition comprising 50 mg natural hemp oil comprising 10 mg cannabidiol. (page 1.) CanChew Biotechnologies CBD-Infused Chewing Gum teaches CanChew™ Gum comprises gum base, sorbitol, xylitol, isomalt, natural flavor, magnesium stearate, hemp oil, silicon dioxide, and stevia extract. (page 2.) CanChew Gum differs from the instant claims in so far as it does not disclose weight percentages of any of the disclosed ingredients.
Van Damme et al. teach chewing gum compositions comprising 0.01 to 15% by weight of a cannabinoid or derivative thereof. See Abstract (“[t]he present invention relates to a chewing gum composition comprising 0.01 to 15% by weight a cannabinoid or a derivative thereof…”). Also see Claim 2 (“…wherein the chewing composition comprises 0.01 to 15% by weight a cannabinoid or a derivative thereof, based on the total weight of the chewing gum composition”). The chewing gums comprise a gum base. See [0019] (“[t]he chewing gum composition comprising the cannabinoid or the derivative thereof further comprises a gum base as is commonly used in chewing gum formulations that are commercially available and accepted by the consumer”). The gum base is present in amounts of about 25 to about 85% by weight. See [0023] (“[t]he gum base is normally present in the chewing gum composition…in an amount of about 25 to about 85% by weight…about 30 to about 80% by weight…about 40% to about 80% by weight…about 50 to about 80% w/w, based on the total weight of the chewing gum composition”). The chewing gums further comprise flavoring agents and sweetening agents. See [0028] (“[t]he chewing gum composition according to the present invention preferably further comprises a component selected from the group of flavouring agents, sweetening agents, buffering agents, antioxidants, pharmaceutically acceptable excipients and mixtures thereof”). Also see Claims 4 and 5 (“…wherein the chewing gum composition comprises a flavouring agent”; “…wherein the chewing gum composition comprises a pharmaceutically acceptable sweetening agent”). Flavoring agents are present in amounts of about 0.5 to about 12% by weight. See [0029] (“[t]he chewing gum composition preferably comprises a flavouring agent…in an amount of about 0.5 to about 12% by weight…about 1 to about 10% by weight…about 1.5 to about 9% by weight…about 2 to about 8% by weight, based on the total weight of the chewing gum composition”). Regarding Claims 2-3 and 7, sweeteners include sugar alcohols including xylitol, sorbitol and/or isomalt or artificial sweeteners such as e.g. aspartame, sucralose, acesulfame potassium or saccharin in amounts of preferably about 5 to about 35% by weight, yet even more preferably about 10 to about 35% by weight, even yet more preferably about 15 to about 35% by weight. ([0030].) Regarding Claims 2-3 and 5-6, Van Damme et al. teach a chewing gum comprising:

    PNG
    media_image1.png
    175
    406
    media_image1.png
    Greyscale

See Example 1. Van Damme et al. teach administering the chewing gum compositions taught therein to a subject for the treatment or alleviation of pain, including chronic pain. 

    PNG
    media_image2.png
    164
    403
    media_image2.png
    Greyscale
 (Claims 12-14.)
Changoer et al. teach a chewing gum composition comprising cannabinoids or derivatives thereof and nicotine in the form of nicotine polacrilex. (Abstract; [0010].) They teach the chewing gum composition comprises, based on the total weight of the composition:
0.1 to 1% by weight of at least one cannabinoid;
0.3 to 1% by weight of nicotine polacrilex;
25 to 95% by weight of a gum base;
1 to 10% by weight of at least one flavoring agent selected from the group consisting of peppermint, cinnamon, watermelon, and spearmint; and
1 to 35% by weight of at least one sweetening agent selected from the group consisting of isomalt, sorbitol, stevia, maltitol, and xylitol. 
([0011]-[0016]; Claim 1.) The chewing gums can further comprise lubricants such as silicon dioxide or magnesium stearate. ([0027]-[0028].) The chewing gums are administered to a subject to treat or alleviate tobacco smoking concurrent with cannabis smoking. ([0031] and [0033]; Claims 16-19.) Specifically, Changoer et al. teach the following chewing gum that anticipates the compositions of Claims 1-6 and 11-12 (Example 1):

    PNG
    media_image3.png
    55
    288
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    283
    media_image4.png
    Greyscale

This chewing gum comprises 0.5% cannabinoids (CBD), 62% by weight of “a sugar, sugar blend, sugar alcohol, or a blend of sugar alcohols, or combinations thereof” [Isomalt, Sorbitol, Maltitol, and Xylitol], 24.5% gum base, 8% flavorings [Peppermint and Spearmint], 2.4% lubricants and powder flow agents [magnesium stearate and silicon dioxide], and 1.05% intensive sweetener [Stevia].
Neergaard et al. teach chewing gums comprising cannabinoids and a gum base. See Abstract (“[A] medical chewing gum including gum base polymers and one or more cannabinoids as an active pharmaceutical ingredient…”).  The medical chewing gums also comprise flavoring, sugar or sugarless components, and intensive sweeteners. See [0106]-[0108] (“[a]ccording to an advantageous embodiment of the invention, the chewing gum may be formulated with flavors…[i]n an embodiment of the invention the chewing gum comprises high intensity sweetener…[i]n an embodiment of the invention the chewing gum comprises bulk sweeteners including sugar and/or sugarless components”).  The bulk sweetener is present in amounts of 5 to about 95% by weight of the chewing gum. See [0109] (“…the chewing gum comprises bulk sweetener in an amount of 5 to about 95% by weight of the chewing gum, more typically 20 to about 80% by weight, and more commonly, 30 to 60% by weight of the chewing gum”). The cannabinoids include THC, CBD, salts and derivatives thereof. See [0041] (“…the one or more cannabinoids comprises THC, CBD, salts and derivatives thereof…”). The chewing gum comprises 0.1-30 mg cannabinoids. See [0042] (“…said chewing gum comprises said cannabinoids in an amount of 0.1-30 mg, such as 1-20 mg, such as 5-15 mg”). The chewing gum comprises gum base in an amount of 30-75% by weight of the chewing gum. See [0112] (“…the chewing gum comprises gum base in an amount of 30-75% by weight of the chewing gum…such as 35-70% by weight of the chewing gum or 40-65% by weight of the chewing gum or 45-60% by weight of the chewing gum”). Regarding Claims 3-4 and 11, the chewing gum comprises flavoring in amounts between 0.01 and 10% by weight of the chewing gum. See [0161] (“[f]lavor may typically be present in amounts between 0.01 and 10% by weight of the chewing gum”). Regarding Claims 3 and 7, high intensity sweeteners include, inter alia, sucrose. See [0176] (“[p]referred high intensity sweeteners include, but are not limited to sucralose…). Most specifically, Neergaard et al. teach chewing gums comprising a cannabinoid, a sugar, gum base, flavoring, tableting lubricants or powder flow agents, and intensive sweeteners in amounts falling squarely within the ranges claimed by Applicants.  See Tables 2A-2E.  As a non-limiting example, Neergaard et al. teach a chewing gum comprising 10% by weight cannabinoid/MCC (10 mg cannabinoid in 1 gram chewing gum; 0.01% by weight cannabinoid), 52% by weight gum base, 14% by weight sorbitol, 2% by weight sodium carbonate, 1.5% by weight liquid sweetener, 0.4% by weight intense sweetener (sucralose), and 4.1% by weight flavoring. Regarding tableting lubricants and powder flow agents as recited in Claims 4 and 11, Neergaard et al. teach the gum base used in the compositions of the invention comprises 20% by weight (GB No. 101) or 41% by weight (GB No. 103) talc.  See Table 1A and Tables 2A-2B (Chewing gums made with 52% weight percent GB Nos. 101 and 106).  The medical chewing gums taught in Neergaard et al. are for use in pain alleviation. See [0001] (“[t]he invention relates a medical chewing gum, a medical chewing gum for use in pain alleviation and methods of dosing cannabinoid to a chewing gum”).  Also see [0049] (“…said one or more cannabinoids is for use in pain alleviation”).
It is clear from the cited prior art that Applicants did not invent chewing gums comprising a cannabinoid, a blend of cannabinoids, a sugar, sugar blend, sugar alcohol, a blend of sugar alcohols, a gum base.  See all of CanChew Biotechnologies CBD-Infused Chewing Gum, Van Damme et al., Changoer et al., and Neergaard et al. It is also clear from the cited prior art that Applicants did not invent administering such chewing gums comprising cannabinoids to treat pain in subjects.   See CanChew Biotechnologies CBD-Infused Chewing Gum, Van Damme et al., and Neergaard et al. Accordingly, the general conditions for formulating cannabinoids in chewing gums for administration to subjects was well established in the art at the time the application was filed and the claimed methods can be viewed as modifications of the known prior art use of medicinal gums comprising cannabinoids.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the prior art expressly teaches weight percentages falling within the scope of the instant claims for all of the claimed components. Chewing gums that in fact anticipate the claimed compositions were taught by the cited prior art.  
The level of ordinary skill in the art is high, being that of a compound pharmacist or medicinal chemist skilled in the art of formulating chewing gum compositions.  Said person of ordinary skill in the art would have known that a) cannabinoids have been formulated in chewing gums for administration to subjects; b) sugars, sugar blends, sugar alcohols, blends of sugar alcohols, gum bases, flavorings, intensive sweeteners, and tableting/powder flow agents are all common excipients in chewing gum compositions; and c) weight percentages of sugars, sugar blends, sugar alcohols, blends of sugar alcohols, gum bases, flavorings, intensive sweeteners, and tableting/powder flow agents in chewing gum compositions are routinely and commonly adjusted within known parameters.  Such common knowledge of a person of ordinary skill in the art is evidenced by, inter alia, the cited prior art. Hyrup et al. is further cited as evidence of the common knowledge of those of ordinary skill in the art of medicinal gums.  In this regard, Hyrup et al. teach the components (and general weight percentages) of medicinal chewing gums:

    PNG
    media_image5.png
    341
    692
    media_image5.png
    Greyscale

Every weight percentage range of every claimed ingredient falls within these general weight percentages and those of the cited prior art.
A person of ordinary skill in the art would have found it obvious to formulate cannabinoids in a medicinal gum comprising commonly used pharmaceutical excipients in commonly used weight percentages.  Said person would have predicted that a) cannabinoids could be predictably formulated in a medicinal gum and b) administration of a medicinal gum comprising cannabinoids would predictably treat pain in a subject.  
Accordingly, a chewing gum composition comprising about 0.1% to about 20% cannabinoids [e.g., 50 mg hemp oil comprising 10 mg cannabidiol as taught in CanChew™ Gum or 0.5% CBD as taught in Changoer et al. or 0.69% THC as taught in Van Damme et al.], about 10% to about 80% of a sugar alcohol or blend of sugar alcohols [e.g., 62% by weight of Isomalt, Sorbitol, Maltitol, and Xylitol as taught in Changoer et al. or 13.6% by weight of isomalt, xylitol, and/or sorbitol as taught in Van Damme et al.], about 5% to about 25% gum base [e.g., lower limit of 25% by weight gum base as taught in Van Damme et al. or specifically 24.5% by weight gum base as taught in Changoer et al.], about 1% to about 20% flavoring agent [e.g., about 3% by weight flavoring agents as taught in Van Damme et al. or about 8% by weight flavoring agents as taught in Changoer et al.], about 0.1% to about 10% tableting lubricants and powder flow agents [e.g., about 2.4% by weight magnesium stearate and silicon dioxide as taught in Changoer et al.], and 0.01% to about 2% of intensive sweeteners [e.g., about 1% by weight Stevia as taught in Changoer et al.] would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed as expressly suggested by the cited prior art. A person of ordinary skill in the art would reasonably expect administration of such a chewing gum composition to a subject would be effective in treating pain and other diseases/disorders in which cannabinoids were well-known to be effective in treating, e.g., seizures.

Response to Arguments
	Applicants assert the CanChew reference discusses infusing a natural gum with 50 mg hemp oil which allegedly contains 10 mg of cannabinoids.  Applicants assert their invention does not contain hemp oil but cannabinoids which have already been extracted from hemp oil.  Applicants assert the CanChew reference “is also silent as to any other ingredients of the gum”.1 Applicants again argue (see response to 35 U.S.C. 102 rejection supra) that Van Damme et al. include THC and have a higher gum percentage.  Applicants again argue (see response to 35 U.S.C. 102 rejection supra) that Changoer et al. requires both nicotine polacrix and cannabinoids. Applicants argue that Neergaard et al. “requires THC and a high percentage of gum”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., their invention does not contain hemp oil but cannabinoids which have already been extracted from hemp oil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims literally recite “cannabinoids” and place no limitation on the scope of the cannabinoids or from where they are obtained.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As discussed in detail supra, all of the limitations of the claims are taught by one or more of the cited references.  Applicants merely allege that their claimed compositions are patentably distinct from the combined teachings of the cited prior but amount to no more than a general allegation that the claims define a patentable invention.
Accordingly, every argument/assertion proffered by Applicants in response to this rejection is based on purported limitations that are not actually recited by or required by the rejected claims and/or is a general allegation that the claims define a patentable invention.  For this reason and those discussed in detail above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,765,658. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘658 patent anticipate the instant claims in so far as Claim 7 of the ‘658 patent recites:

    PNG
    media_image6.png
    273
    293
    media_image6.png
    Greyscale

As “hemp oil extract” naturally comprises “a cannabinoid”, the compositions recited in the ‘658 anticipate the instant claims.
	As to Claim 7, the claim only further limits the sugar or sugar blend of Claim 1 to the specific sugars recited in Claim 7 but does not limit Claim 7 to a composition comprising a sugar or sugar blend.
While this application is a “Divisional” of U.S. Application No. 16/988,041, filed August 7, 2020, which is a “Divisional” of U.S. Application No. 15/615,521, filed June 6, 2017, that is now U.S. Patent No. 10,765,658, the Examiner WITHDREW the restriction requirements in both the ‘041 application and the ‘521 application at the time of allowance of those applications.  Applicants were informed at the time that that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
	Applicants submit that claims 1-15 as currently amended are both patentable distinct and non-obvious over claims 1-4 and 6 of U.S. Patent No. 10,765,658.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference, i.e., the cited patent claims. Applicants merely allege that claims 1-15 as currently amended are both patentable distinct and non-obvious over claims 1-4 and 6 of U.S. Patent No. 10,765,658, which amounts to no more than a general allegation that the claims define a patentable invention.  The claims, as amended, still fall within the scope of the ‘658 patent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 This is, simply put, untrue.  CanChew teaches their gums comprise gum base, sorbitol, xylitol, isomalt, natural flavor, magnesium stearate, hemp oil, silicon dioxide, and stevia extract. (page 2.)